Citation Nr: 0829246	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-15 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of receiving VA death benefits. 


REPRESENTATION

Appellant represented by:	Patrick Fayle, Attorney-At-Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to March 
1951 with additional service indicated.  He died in April 
2000.  The appellant seeks entitlement to VA benefits as his 
surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 determination of the RO that 
denied the appellant's claim for Dependency and Indemnity 
Compensation benefits.  

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in April 2008 to afford her a Travel 
Board hearing.  The appellant called the Providence RO during 
July 2008, indicating that she would not attend her scheduled 
Travel Board hearing.  The case has been returned to the 
Board for further appellate review.

The Board notes that the question raised in the prior remand 
regarding the appellant's representative has been resolved.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in June 1958. 

2.  During August 1979, the veteran submitted a copy of an 
interlocutory decision from Kent Country, Rhode Island which 
indicated the appellant and the veteran were in the process 
of a divorce, which was to be finalized during July 1979.

4.  The appellant procured a declaration from Kent Country, 
Rhode Island indicating that no final divorce had been 
granted in that jurisdiction between the appellant and the 
veteran.  

5.  A final divorce decree from Hancock County, Ohio dated in 
1997 awarded a judgment for divorce.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the veteran for the purpose of VA death benefits 
have not been met. 38 U.S.C.A. §§ 101(3), 103, 5107 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.206 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of 
the necessary information or evidence, if any, the claimant 
is to provide; what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain; and a 
general notification that the claimant may submit any other 
evidence he has in his possession that may be relevant to the 
claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a February 2005 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the appellant to advise VA of or submit any further 
evidence that pertains to the claim.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records and examination reports, a print out from the Social 
Security database detailing the appellant's benefits, court 
documents and a lay statement from the appellant's son have 
been associated with the claims file.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence. The appellant was an active 
participant in the claims process, submitting affidavits and 
information from the courts.  The appellant was provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The appellant contends in her application for benefits dated 
in August 2004 that the veteran had moved away twenty years 
before.  She indicates that her grown children informed her 
in 1999 that the veteran had divorced her.  The appellant 
further contends that she never agreed to this divorce, the 
veteran knew her whereabouts at all times, and that the 
divorce was a fraud.  

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2007). 
 
The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  See 38 
C.F.R. § 3.50(a) (2007). 
 
The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and who has not remarried or, in cases not 
involving remarriage, has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 
 
The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2007). 
 
The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b). 
 
The Court has held that one claiming to be the spouse of a 
veteran has the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007). 

The claims file contains the marriage certificate of the 
appellant and the veteran from June 1958.  The claims file 
also contains a statement from the appellant in the context 
of a claim for apportionment of the veteran's benefits, 
indicating that she and the veteran were in the process of a 
divorce, which would be finalized during July 1979.  
Additionally, the veteran submitted an interlocutory decision 
and decree from Kent County, Rhode Island indicating that the 
petitioner (the appellant) would be granted a decision for an 
absolute divorce on the ground of extreme cruelty; however, 
there is no final judgment of divorce located in the claims 
file.  

The veteran's death certificate indicates that he died in 
April 2000 and indicates that he was divorced at the time of 
his death, with the informant's name being listed as his son.  

The appellant has submitted a Certificate as to Search of 
Records from Kent County, Rhode Island.  The Certificate is 
dated in January 2005 and indicates that after a due and 
diligent search, there were no records showing a final 
judgment of divorce between the appellant and the veteran.  
After receiving the appellant's claim, the RO requested the 
Clerk of Courts for the County of Hancock in Ohio to provide 
a decree of final divorce between the appellant and the 
veteran, if available.  The Clerk of Courts submitted a final 
Judgment for Divorce dated in December 1997 which indicated 
the parties had lived separately and apart for over twenty 
years without cohabitation.  An Affidavit of Due Diligence 
filed with the Hancock County Court, signed by veteran and 
dated in September 2007, indicates that the veteran had no 
knowledge of the whereabouts of the appellant and had, with 
due diligence, attempted to ascertain the appellant's 
whereabouts but such attempts were had been futile.  

The validity of a divorce decree regular on its face will be 
questioned by the Department of Veterans Affairs only when 
such validity is put in issue by a party thereto or a person 
whose interest in a claim for Department of Veterans Affairs 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  38 C.F.R. § 
3.206 (2007).

The Board notes that the veteran resided in Findlay, Ohio for 
at least six months at the time the divorce was granted in 
December 1997, the same city and state in which the Common 
Pleas Court of Hancock County is located.  The notice of the 
divorce was published in the newspaper for six consecutive 
weeks.  The Hancock County Court found the affidavit and 
notice satisfied the divorce requirements, and entered a 
final judgment of divorce.   

The Board notes that the appellant maintains the veteran knew 
her whereabouts.  The appellant's son provided an affidavit 
indicating that he was in contact with the veteran during 
September 1997 and further that the veteran was aware that 
the appellant was living in Warwick, Rhode Island.  The 
affidavit also indicated he was present when the appellant 
and veteran spoke around Christmas 1996 and the appellant 
specifically told the veteran she was living in Warwick, 
Rhode Island.  

After a review of the record, the Board finds the records 
from the Hancock County Court reflecting a valid divorce are 
entitled to the greatest weight.  Such court was a court of 
competent jurisdiction to render the divorce.  While the 
appellant and her son contend the veteran knew her 
whereabouts in 1997, the only evidence supporting such are 
the appellant's and her son's current statements recalling 
conversations occurring 10 years previously.  Such statements 
are simply not sufficient to conclude that the veteran 
knowingly made false statements to the Hancock County Court 
in his Affidavit of Due Diligence, and that his divorce 
attorney essentially made no effort to obtain any information 
as to the appellant's potential location from any source.  

Accordingly, the Board finds that the preponderance of the 
evidence establishes that the divorce decree from the Hancock 
County Court is valid, and that the veteran and the appellant 
were not married at the time of his death.  Therefore, the 
appellant is not entitled to recognition as the veteran's 
surviving spouse for VA benefit purposes. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for purposes of receiving VA death benefits is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


